UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
BAKTASH AKASHA ABDALLA,          :
               Petitioner,       :
                                 :        14 CR 716(VM)
          -against-              :      20 Civ. 9157 (VM)
                                 :      DECISION AND ORDER
UNITED STATES OF AMERICA,        :
                                 :
               Respondent.       :
---------------------------------X
VICTOR MARRERO, United States District Judge:

       On October 24, 2018, petitioner Baktash Akasha Abdalla

(“Abdalla”) pled guilty to conspiracy to manufacture and

distribute heroin, in violation of 21 U.S.C. §§ 960(B)(1)(A),

963,    959(A),       (D)    and       18    U.S.C.    §     3238    (“Count   One”);

conspiracy to manufacture and distribute methamphetamine, in

violation of 21 U.S.C. §§ 960(B)(1)(H), 963, 959(A), (D) and

18     U.S.C.     §     3238       (“Count         Two”);      manufacturing       and

distributing heroin, in violation of 21 U.S.C. §§ 959(A),

960(B)(1)(A)          and    18     U.S.C.         §   3238       (“Count    Three”);

manufacturing and distributing methamphetamine, in violation

of 21 U.S.C. §§ 959(A), 960(B)(1)(H) and 18 U.S.C. § 3238

(“Count    Four”);          using       and       carrying     machine      guns   and

destructive       devises         in        furtherance      of     drug-trafficking

crimes, in violation of 18 U.S.C. § 924(O) (“Count Five”);

and corruption and bribery of public officials to avoid

prosecution, in violation of 18 U.S.C. § 1512(c)(2) (“Count

Six”). (See Judgment, Dkt. No. 185.)


                                              1
     Now before the Court is Abdalla’s pro se motion to

vacate, set aside, or correct his sentence pursuant to 28

U.S.C.   §   2255   due   to    alleged   ineffective   assistance   of

counsel. (See “Motion,” United States v. Abdalla, No. 14 CR

716 (the “Criminal Docket”), Dkt. No. 213; Abdalla v. United

States, No. 20 Civ. 9157 (the “Civil Docket”), Dkt. No. 1.)

For the following reasons, the Motion is DENIED.

                           I.     BACKGROUND

A.   RELEVANT PROCEDURAL HISTORY

     On or about January 30, 2017, Abdalla arrived in the

Southern District of New York and was appointed an attorney

pursuant to the Criminal Justice Act (“CJA”). Abdalla was

arraigned on January 31, 2017 and pleaded not guilty. Two

months later, Abdalla retained counsel. A second retained

attorney (“Prior Counsel”) filed a notice of appearance on

November 13, 2017 as Abdalla’s attorney.

     On December 7, 2017, the Government filed a Superseding

Indictment (the “S9 Indictment”). The S9 Indictment included

seven counts. Abdalla was arraigned on the S9 Indictment on

January 5, 2018.

     On August 29, 2018, while pretrial motions were pending,

the Government sent Prior Counsel a proposed plea agreement

(the “Initial Plea Agreement”). The Initial Plea Agreement

required Abdalla to plead guilty to Counts One and Two of the


                                    2
S9 Indictment and would have resulted in a ten-year mandatory

minimum term of imprisonment, with a Guidelines sentence of

life imprisonment. The deadline to accept the Initial Plea

Agreement was September 7, 2018. Abdalla claims that Prior

Counsel emailed him stating that the Government “intends to

put Abdalla in prison for life,” that his trial fee would be

“500k US dollars,” and that the only person “to prevent [life

imprisonment] is me at the trial.” (Dkt. No. 217-1, at 8.)

Prior Counsel asked Abdalla if he wanted to accept the plea

and Abdalla responded, “[H]ow can I agree without sitting

with you and looking in to the agreement??” (Dkt. No. 217-1,

at 9.) On September 6, 2018, Prior Counsel asked Abdalla if

he received a copy of the agreement, and Abdalla responded

that he had not. In an email to Abdalla on September 7, 2018,

Prior Counsel called the agreement “unacceptable” because of

the recommendation of a life sentence. (Id.) The Initial Plea

Agreement then expired.

     On September 18, 2018, Abdalla sent a letter to the Court

asking to be assigned a new lawyer because Prior Counsel was

attempting to “extort” money to try the case rather than allow

him to plead guilty. (Dkt. No. 217-2.) On October 5, 2018,

the Court held a conference on the issue. The Court informed

the parties that it would attempt to arrange for an attorney

to replace Prior Counsel. On October 12, 2018, a second


                              3
conference regarding substitution of counsel was held, and

the       Court   informed     the       parties        that    George     Goltzer

(“Goltzer”), a CJA attorney, would be appointed to replace

Prior       Counsel.   Accordingly,          the   Court       issued    an     order

substituting Prior Counsel with Goltzer.

          On October 22, 2018, Goltzer sent the Government a letter

requesting the Government reissue the Initial Plea Agreement.

On October 23, 2018, the Government sent Goltzer a plea

agreement (the “Subsequent Plea Agreement”) that, like the

Initial Plea Agreement, included a ten-year mandatory minimum

term       of   imprisonment       and   a    Guidelines        range    of      life

imprisonment. Unlike the Initial Plea Agreement, however, the

Subsequent Plea Agreement required Abdalla waive Indictment

and plead guilty to Counts One through Six of the Superseding

Information filed on October 24, 2018.

          On October 24, 2018, Abdalla pleaded guilty to the

Superseding       Information       pursuant       to    the    Subsequent       Plea

Agreement. The Court accepted the guilty plea on November 9,

2018.

          Following the guilty plea, the Court held a two-day

Fatico hearing during which evidence of Abdalla’s involvement

in    a     murder   was    presented.       The    Court      found     that    the

representations        in    the    presentence         investigation         report

regarding Abdalla’s involvement in this murder were accurate.


                                         4
(Hearing Tr., Dkt. No. 182, at 245:24-246:3.) On August 16,

2019, Abdalla was sentenced to a below-Guidelines sentence of

twenty-five years’ imprisonment. Abdalla appealed on August

20, 2019. The Second Circuit dismissed Abdalla’s appeal of

the term of imprisonment and the fine imposed, and it granted

summary affirmance of Abdalla’s conviction. (See Criminal

Docket, Dkt. No. 220.)

B.   THE PARTIES’ ARGUMENTS

     In his Section 2255 motion, Abdalla argues that Prior

Counsel was ineffective because he intentionally failed to

provide him with the Initial Plea Agreement, which he would

have accepted if it had been timely provided. Abdalla also

argues that Prior Counsel’s demand of $500,000 to try the

case created a conflict of interest that resulted in the

ineffective assistance of counsel.

     The    Government    responds       that   Abdalla    has   failed    to

demonstrate prejudice. The Government argues that Abdalla did

not in fact wish to plead guilty initially. The Government

further argues that there is no evidence that the Initial

Plea Agreement would have resulted in a lower sentence because

Abdalla’s    sentencing    exposure       remained   the    same,   and    he

ultimately    received     a   below-Guidelines            sentence.      The

Government contends that the Court’s sentencing decision was

driven not by the charges themselves, but rather by the


                                     5
circumstances of Abdalla’s offenses, such as the quantities

of drugs at issue, his leadership role in the conspiracy, and

the violence involved.

                          II.     LEGAL STANDARD

       “In order to establish an ineffective assistance claim,

a    petitioner    must   show    that      counsel’s     performance   was

deficient, and that the deficiency prejudiced the defense.”

Cardoza v. Rock, 731 F.3d 169, 178 (2d Cir. 2013). With

respect to the performance prong, “counsel should be strongly

presumed to have rendered adequate assistance and made all

significant       decisions      in   the      exercise    of    reasonable

professional      judgment.      To   overcome     that    presumption,   a

defendant must show that counsel failed to act reasonably

considering all the circumstances.” Cullen v. Pinholster, 563

U.S. 170, 189 (2011) (internal quotation marks, brackets, and

citations omitted). While courts are thus deferential to

defense counsel’s strategic decisions, those decisions must

be    within   “the   wide    range       of   reasonable       professional

assistance.” Strickland v. United States, 466 U.S. 668, 689

(1984).

       With respect to the prejudice prong, a “defendant must

show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding

would have been different.” Cullen, 563 U.S. at 189 (internal


                                      6
quotation     marks    omitted).      This      standard     “requires     a

substantial, not just conceivable, likelihood of a different

result.” Id. (internal quotation marks omitted). “To show

prejudice from ineffective assistance of counsel where a plea

offer   has   lapsed   or     been   rejected    because    of   counsel’s

deficient     performance,       defendants      must      demonstrate     a

reasonable probability they would have accepted the plea

offer   had   they     been    afforded      effective     assistance     of

counsel.” Missouri v. Frye, 566 U.S. 134, 147 (2012). “To

establish prejudice in this instance, it is necessary to show

a reasonable probability that the end result of the criminal

process would have been favorable by reason of a plea to a

lesser charge or a sentence of less prison time.” Id.

                              III. DISCUSSION

     The Court need not decide whether Prior Counsel rendered

deficient performance in this matter. Given the circumstances

of this case, the Court is not persuaded that Abdalla has

sufficiently demonstrated prejudice as a result of Prior

Counsel’s conduct.

     Although    Abdalla       was   required     to    plead    guilty   to

additional charges under the Subsequent Plea Agreement than

he would have under the Initial Plea Agreement, that alone is

insufficient to establish prejudice. See United States v.

Khan, 769 F. App’x 620, 624 (10th Cir. 2019) (“[The defendant]


                                     7
contends prejudice should be determined solely by comparing

the charges for which he was originally indicted to the

charges to which he ultimately pled guilty. We disagree.”).

Here, the differing charges are insufficient to demonstrate

prejudice.

     The mandatory minimum sentence Abdalla faced remained

ten years under both agreements, and the advisory Guidelines

range under both agreements was lifetime imprisonment. As a

result, the Subsequent Plea Agreement did not necessarily

increase    Abdalla’s    sentencing      exposure.    And    ultimately,

Abdalla     received    a     sentence      of   twenty-five        years’

imprisonment, which was significantly below the Guidelines

range of life imprisonment. These considerations undermine a

finding of prejudice. See, e.g., United States v. Dye, 638 F.

App’x 117, 123 (3d Cir. 2015) (noting that the defendant

suffered no prejudice for failure to communicate a plea

agreement when the sentence ultimately imposed was within the

Guidelines    range    that   would    be   yielded   from    the    plea

agreement); see also Cook v. United States, 13 CR 777, 2020

WL 6746378, at *5 (S.D.N.Y. Nov. 17, 2020) (finding no

prejudice    for   deficient     performance      during     the    plea-

negotiation process because the Guidelines range of the plea

agreement was significantly above the sentence imposed by the

Court); United States v. Gordon, 17 CR 20067, 2019 WL 3413045,


                                   8
at *3 (E.D. Mich. July 29, 2019) (finding no prejudice for

failure to challenge a sentencing enhancement because the

defendant would have faced the same Guidelines range).

      Nor can Abdalla establish a reasonable probability that

the sentence he received was higher as a result of having to

plead guilty to additional charges. Abdalla was sentenced to

twenty-five years’ imprisonment on Counts One through Five,

and he was sentenced to ten years’ imprisonment on Count Six.

However, these terms run concurrently, and therefore, the

additional four charges to which Abdalla pleaded guilty did

not increase his overall term of imprisonment. There is thus

no reasonable probability that Abdalla would have received a

shorter sentence had he pleaded guilty to only Counts One and

Two as required under the Initial Plea Agreement.

      Furthermore, as demonstrated by the Court’s statements

at sentencing, the sentence imposed was guided primarily by

the Section 3553 factors and the circumstances of the offense,

evidence of which was adduced during the Fatico hearing.

Namely, the Court considered Abdalla’s role as “a leader of

an    extensive      international        crime      enterprise,”    the

“importation of staggering quantities of unlawful substances”

in   the   United   States,   as   well   as   the   “acts   of   extreme

violence” involved. (Sentencing Tr. at 35:17-36:4.) There is

no evidence or reason to believe that these circumstances


                                   9
would not have been considered, or would have been regarded

any differently, by the Court had Abdalla pleaded guilty

pursuant to the Initial Plea Agreement. Abdalla has failed to

establish prejudice based on the sentence imposed for this

reason as well. See Dye, 638 F. App’x at 123 (“Given the

district court’s care and explanation of the sentence that

was imposed, Dye cannot establish that a guilty plea pursuant

to the March 2009 plea offer would have had a reasonable

probability of achieving a different sentence.”).

                          IV.     ORDER

     Accordingly, for the reasons stated above, it is hereby

     ORDERED that petitioner Baktash Abdalla’s motion to

vacate, set aside, or correct his sentence pursuant to 28

U.S.C. § 2255 (United States v. Abdalla, No. 14 CR 716 (the

“Criminal Docket”), Dkt. No. 213, Abdalla v. United States,

No. 20 Civ. 9157 (the “Civil Docket”), Dkt. No. 1) is DENIED.

     The Clerk of Court is hereby directed to mail this Order

to Baktash Abdalla, Register Number 91151-0564, at Oakdale

Federal Correctional Institution II, P.O. Box 5010, Oakdale,

LA 71463 and note service in the docket.




                             10
     Because Abdalla has failed to demonstrate a denial of a

constitutional right, a certificate of appealability will not

issue.

SO ORDERED.

Dated:    New York, New York
          30 June 2021
                                    ___________________________
                                           Victor Marrero
                                             U.S.D.J.




                               11
